Case 1:19-cv-02789-DDD-NYW Document 31 Filed 09/02/20 USDC Colorado Page 1 of 4




                           .0IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

  Case No. 1:19-cv-02789-DDD-NYW

  SECURITIES AND EXCHANGE COMMISSION,

                 Plaintiff,
  v.

  MARK RAY,
  REVA STANCHIW;
  RONALD THROGMARTIN;
  CUSTOM CONSULTING & PRODUCT SERVICES, LLC;
  RM FARM AND LIVESTOCK, LLC;
  MR CATTLE PRODUCTION SERVICES, LLC;
  SUNSHINE ENTERPRISES,
  UNIVERSAL HERBS, LLC;
  DBC LIMITED, LLC

                 Defendants.
                                                   _______________________________________

            JOINT STATUS REPORT REGARDING ISSUING SUBPOENAS
  ______________________________________________________________________________

         Gary Schwartz, in his capacity as state court appointed receiver for Mark Ray, Reva

  Stachniw, Custom Consulting and Product Services, RM Farm & Livestock, LLC, MR Cattle

  Production Services, Sunshine Enterprises, Universal Herbs, LLC, and DBC Limited, LLC

  (“Schwartz” or the “Receiver”) and the Securities and Exchange Commission (“SEC”) hereby

  submit this joint status report regarding the status of subpoenas the Receiver has issued pursuant

  to Fed. R. Civ. P. 45.

         1.      On March 4, 2020, the Receiver issued a federal subpoena for production of

  documents to Henderson State Bank (“HSB”) in Nebraska, which was served on March 9, 2020.

  HSB served written objections to the subpoena on March 23, 2020. HSB made a partial

  production in response to the subpoena on August 7, 2020. The Parties are still conferring on

  additional productions.
Case 1:19-cv-02789-DDD-NYW Document 31 Filed 09/02/20 USDC Colorado Page 2 of 4




         2.      As of today’s date, in addition to the subpoena to HSB described above, the

  Receiver has served a subpoena for production to Gwinnet Community Bank, with a response

  date of September 22, 2020.

         3.      As its investigation continues, the Receiver may serve additional federal

  subpoenas to produce documents. Specifically, as the Receiver continues to receive bank records

  of investors and victims in the Ponzi scheme, it may uncover additional involved bank accounts

  and investors outside the state of Colorado, and will need to subpoena the records of said

  investors and bank accounts in order to perform a complete forensic analysis.

         4.      As mentioned above, the Receiver is still negotiating with HSB regarding its

  response to the subpoena and may file a stipulated protective order in this case to permit HSB

  and subpoenaed parties to produce bank-related documents confidentially.

         5.      Therefore, the Receiver respectfully requests that this Court maintain its Order

  lifting the administrative stay for the limited purpose of permitting the Receiver to issue federal

  subpoenas pursuant to Fed. R. Civ. P. 45 for the foreseeable future.

         6.      Such relief will facilitate the efficient administration of the Estate and permit the

  Receiver to meet his duties.

         7.      No party will be prejudiced by this continued relief.



  Respectfully submitted this 2nd Day of September, 2020

                                                /s/ Katherine Roush
                                                John A. Chanin
                                                Katherine Roush
                                                FOSTER GRAHAM MILSTEIN & CALISHER, LLP
                                                360 South Garfield Street, 6th Floor
                                                Denver, Colorado 80209
                                                jchanin@fostergraham.com
                                                kroush@fostergraham.com
                                                Phone: 303-333-9810
                                                Facsimile: 303-333-9786
                                                   2
Case 1:19-cv-02789-DDD-NYW Document 31 Filed 09/02/20 USDC Colorado Page 3 of 4




                                    Attorneys for Gary Schwartz in his capacity as State-
                                    Court Appointed Receiver for Mark Ray, Reva
                                    Stachniw, Custom Consulting and Product Services,
                                    RM Farm &Livestock, LLC, MR Cattle Production
                                    Services, Sunshine Enterprises, Universal Herbs,
                                    LLC, and DBC Limited, LLC

                                    And

                                    /s/ Joshua A. Mayes
                                    Joshua A. Mayes
                                    U.S. Securities & Exchange Commission-Atlanta
                                    950 East Paces Ferry Road NE
                                    Suite 900
                                    Atlanta, GA 30326
                                    404-842-5747
                                    Email: mayesj@sec.gov

                                    Attorney for Plaintiff Securities and Exchange
                                    Commission




                                       3
Case 1:19-cv-02789-DDD-NYW Document 31 Filed 09/02/20 USDC Colorado Page 4 of 4




                                CERTIFICATE OF SERVICE

          I hereby certify that on this 2nd Day of September, 2020, I electronically filed the
  foregoing JOINT STATUS REPORT REGARDING ISSUING SUBPOENAS with the Clerk
  of the Court using the ECF system, and served via electronic mail to the following:


  Joshua A. Mayes
  U.S. Securities & Exchange Commission-Atlanta
  950 East Paces Ferry Road NE
  Suite 900
  Atlanta, GA 30326
  404-842-5747
  Email: mayesj@sec.gov

  Attorney for Plaintiff Securities and Exchange Commission




                                             /s/       Lucas Wiggins
                                                       Lucas Wiggins




                                                   4
